United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                       UNITED STATES COURT OF APPEALS
                                FIFTH CIRCUIT                       February 17, 2004

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                No. 03-20733
                              Summary Calendar


                               LORENZO LEWIS,

                                                     Plaintiff-Appellant,

                                    versus

              GARY L. JOHNSON; DALE STORY; MIKE MANGHAM;
                MCLENDON, Officer; JAMES LESTER WALKER,

                                                    Defendants-Appellees.


             Appeal from the United States District Court
                  for the Southern District of Texas
                            (H-02-CV-1707)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lorenzo Lewis, Texas prisoner # 738181, appeals, pro se, the

summary judgment dismissal of his 42 U.S.C. § 1983 claims. Lewis’s

claims are reviewed de novo.        E.g., Skotak v. Tenneco Resins, Inc.,

953 F.2d 909, 912 (5th Cir.), cert. denied, 506 U.S. 832 (1992).

     The   use    of    black-box    handcuff   apparatuses    to    restrain

prisoners during transportation is not violative of the Eighth

Amendment.     See Fulford v. King, 692 F.2d 11, 14 (5th Cir. 1982).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Lewis is not entitled to damages for any mental or emotional injury

allegedly suffered when these restraints were applied to him in a

vertical position, because any physical injury he suffered was de

minimis.   See 42 U.S.C. § 1997e(e); Alexander v. Tippah County,

Miss., 351 F.3d 626, 631 (5th Cir. 2003).   Furthermore, because the

use of such apparatuses does not offend the Constitution, Lewis is

not entitled, under the Prison Litigation Reform Act, to their use

being enjoined.   See 18 U.S.C. § 3626(a)(1)(A).

     Finally, Lewis does not brief the issue whether the district

court erred in not certifying a class action pursuant to FED. R.

CIV. P. 23; therefore, that issue is waived.   See Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993).

                                                        AFFIRMED




                                 2